DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “a discharging port of a parison” is unclear because generally parisons do not include discharging ports.  The examiner interprets that applicant may have intended to reference a discharging port of an extruder.  Appropriate clarification and correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-2, 5, 7-10, 13, and 15-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Rohde et al. (U.S. Patent Application Publication 2006/0141184).  Regarding Claim 1, Rohde et al., hereafter “Rohde,” shows that it is known to have a parison separation device (Abstract) comprising: a cutter with a cutting edge, the cutting edge extending in a one direction and facing upward (Figure 2A, element 3); and a block, the cutter being attached to an upper part of the block, inclined surfaces being formed on both sides of the block in a thickness direction of the cutting edge, each of the inclined surfaces including a component that is inclined increasingly downward as it gets closer to one direction side end (Figure 2A, element 4), wherein the parison separation device is disposed on a discharging direction side of a discharging port of a parison and configured to cut the parison discharged from the discharging port (Figure 2A).
Regarding Claim 2, Rohde shows the apparatus of claim 1 above, including one wherein the one direction side is a radius direction from a central axis toward an outer side in a plane orthogonal to the central axis, the central axis being parallel to a vertical direction in the discharging port, the discharging port having an annular shape when the parison is discharged from a gap between a die including a through hole and a core inserted inside the through hole, the cutter is disposed on the discharging direction side of the discharging port and disposed so as to cross the discharging port, and is configured to cut the parison discharged from the discharging port, and the block separates the cut parison and forms it into a sheet (Figure 2A).
Regarding Claim 5, Rohde shows the apparatus of claim 1 above, including one wherein the inclined surface includes a component that is inclined increasingly downward as it recedes from the cutter in the thickness direction (element 4).
Regarding Claim 7, Rohde shows the apparatus of claim 1 above, including one wherein a heating unit is attached to the cutter (element 4).
Regarding Claim 8, Rohde shows the apparatus of claim 1 above, including one wherein the block comprises a temperature adjustment unit (element 4).
Regarding Claim 9, Rohde shows that it is known to have a blow molding machine (Abstract, 0003) comprising: a die including a through hole; a core inserted inside the through hole and an extruder configured to extrude a molten resin and thereby supply a parison to a gap between the die and the core (0017); a parison separation device configured to cut and separate the parison discharged from the gap, and thereby form a sheet (0018); and a mold-clamping device configured to form a blow-molded article by using the sheet (0019), wherein the parison separation device comprises: a cutter with a cutting edge, the cutting edge extending in a one direction and facing upward (Figure 2A, element 3); and a block, the cutter being attached to an upper part of the block, inclined surfaces being formed on both sides of the block in a thickness direction of the cutting edge, each of the inclined surfaces including a component that is inclined increasingly downward as it gets closer to one direction side end (Figure 2A, element 4), and the parison separation device is disposed on a discharging direction side of a discharging port of a parison and configured to cut the parison discharged from the discharging port (Figure 2A).
Regarding Claim 10, Rohde shows the apparatus of claim 9 above, including one wherein the one direction side is a radius direction from a central axis toward an outer side in a plane orthogonal to the central axis, the central axis being parallel to a vertical direction in the discharging port, the discharging port having an annular shape when the parison is discharged from the gap, the cutter is disposed on the discharging direction side of the discharging port and disposed so as to cross the discharging port, and is configured to cut the parison discharged from the discharging port, and the block separates the cut parison and forms it into the sheet (Figure 2A).
Regarding Claim 13, Rohde shows the apparatus of claim 9 above, including one wherein the inclined surface includes a component that is inclined increasingly downward as it recedes from the cutter in the thickness direction (element 4).
Regarding Claim 15, Rohde shows the apparatus of claim 9 above, including one wherein a heating unit is attached to the cutter (element 4).
Regarding Claim 16, Rohde shows the apparatus of claim 9 above, including one wherein the block comprises a temperature adjustment unit (element 4).
Regarding Claim 17, Rohde shows that it is known to carry out a method for manufacturing a blow-molded article, comprising the steps of: (A)    extruding a molten resin so that the molten resin is discharged as a parison from a gap between a die including a through hole and a core inserted inside the through hole, and cutting the discharged parison (0017); (B)    separating the cut parison and forming it into a sheet (0018); (C)    performing twin-sheet molding by using the sheet (0019), wherein in the step of cutting the parison, a parison separation device is disposed below the die and the core, the parison separation device comprising: a cutter with a cutting edge, the cutting edge extending in a one direction and facing upward; and a block, the cutter being attached to an upper part of the block, inclined surfaces being formed on both sides of the block in a thickness direction of the cutting edge, each of the inclined surfaces including a component that is inclined increasingly downward as it gets closer to one direction side end (Figure 2A, elements 3, 4).
Regarding Claim 18, Rohde shows the process of claim 17 above, including one wherein the one direction side is a radius direction from a central axis toward an outer side in a plane orthogonal to the central axis, the central axis being parallel to a vertical direction in the discharging port, the discharging port having an annular shape when the parison is discharged from the gap, the cutter is disposed on the discharging direction side of the discharging port and disposed so as to cross the discharging port, and is configured to cut the parison discharged from the discharging port, and in the step of forming the cut parison into the sheet, the block separates the cut parison and forms it into the sheet (Figure 2A).
Allowable Subject Matter
Claims 3-4, 6, 11-12, 14, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198.  The examiner can normally be reached on M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742